DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitations “wherein the at least one channel penetration is precisely located and dimensioned to allow for precise calculation and measurement of flow through said channel; and wherein the alpha angle and beta angle of each channel are determined to precisely meter the desired ingredients flow rates across the stirrer; wherein the disk may be rotated in either a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (U.S. Patent No. 7,316,502).
Regarding claim 1, Freeman discloses a stirrer (title; figure 10, reference #61) comprising:
at least one rotating disk (figures 1-4, reference #7; figures 5-7, reference #27; figures 7 and 8, reference #51; figure 10, not labeled) and a central shaft (figure 10, reference #63)  and means for rotating said central shaft (figure 2, arrow 17 indicating rotation; figure 6, reference #50 indicating rotation; column 2, lines 19-28; 
wherein the rotating disk is mounted to the central shaft (figures 1-3, reference #3 for mounting shaft not shown; figures 5 and 6, reference #25 for mounting shaft not shown; figures 8 and 9, reference #53 for mounting shaft not shown; figure 10, reference #63 and discs not labeled); said central shaft passing through the center of the rotating disk (figures 1-3, mounting hole 3 in center of disk; figures 5 and 6, mounting hole 25 in center of disk; figures 8 and 9, mounting hole 53 in center of disk; figure 10, reference #63 mounted through center of discs not labeled) and the rotating disk has a top face and a bottom face (figures 3, reference #7 and 13; figure 7, reference #27 and 35; figure 8, reference #55 and bottom not shown) and at least one channel is cut through the disk (figures 1-4, reference #5; figures 5-7, reference #29; figures 8 and 9, reference #57; figure 10, channels not labeled); wherein said at least one channel cut through the disk can be deemed to pass through the disk at an alpha angle wherein said alpha angle is measured between a ray on the plane of the surface of the disk and a second ray along the channel penetration through the disk (see figure 4, angle defined by reference #21; figure 7, angle defined by reference #43) and a projection of the channel penetration through the disk projected onto the surface of the disk can be deemed to pass through the disk at a beta angle wherein said beta angle is measured between a ray originating from the center of the disk along the tangent at a particular distance from the center of the disk and a ray along the channel penetration projection upon the surface of the disk (see figure 1, angle reflected by reference #5; see figure 5, angle reflected by reference #29; 
Regarding the limitations in the preamble, reciting the purpose or intended use of the claim invention, it is noted that Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02
Regarding claim 2, Freeman discloses wherein each of the at least one channels cut through the disk are cut non- perpendicularly through the disk (figures 1-4, reference #5; figure 4, reference #19 and 21; figures 5-7, reference #29; figure 7, reference #41 and 43; figures 8 and 9, reference #57; figure 10, channels not labeled; column 3, lines 21-30).
Regarding claim 9, Freeman discloses a mixer (title; figure 10, reference #61) comprising:
at least two rotating disks (figures 1-4, reference #7; figures 5-7, reference #27; figures 7 and 8, reference #51; figure 10, not labeled) and a central shaft (figure 10, reference #63)  and means for rotating said central shaft (figure 2, arrow 17 indicating rotation; figure 6, reference #50 indicating rotation; column 2, lines 19-28; 
wherein each of the at least two rotating disks are mounted to the central shaft (figures 1-3, reference #3 for mounting shaft not shown; figures 5 and 6, reference #25 for mounting shaft not shown; figures 8 and 9, reference #53 for mounting shaft not shown; figure 10, reference #63 and discs not labeled); said central shaft passing through the center of each of the at least two rotating disks (figures 1-3, mounting hole 3 in center of disk; figures 5 and 6, mounting hole 25 in center of disk; figures 8 and 9, mounting hole 53 in center of disk; figure 10, reference #63 mounted through center of discs not labeled) and the rotating disk has a top face and a bottom face (figures 3, reference #7 and 13; figure 7, reference #27 and 35; figure 8, reference #55 and bottom not shown) and at least one channel is cut through each of the at least two rotating disks (figures 1-4, reference #5; figures 5-7, reference #29; figures 8 and 9, reference #57; figure 10, channels not labeled); wherein said at least one channel cut through each of the at least two rotating disks can be deemed to pass through the disk at an alpha angle wherein said alpha angle is measured between a ray on the plane of the surface of the disk and a second ray along the channel penetration through the disk (see figure 4, angle defined by reference #21; figure 7, angle defined by reference #43) and a projection of the channel penetration through the disk projected onto the surface of the disk can be deemed to pass through the disk at a beta angle wherein 
Regarding the limitations in the preamble, reciting the purpose or intended use of the claim invention, it is noted that Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited 
Regarding claim 10, Freeman discloses wherein the channels cut through each disk are cut non- perpendicularly through the disk (figures 1-4, reference #5; figure 4, reference #19 and 21; figures 5-7, reference #29; figure 7, reference #41 and 43; figures 8 and 9, reference #57; figure 10, channels not labeled; column 3, lines 21-30).
Regarding claim 20, Freeman discloses wherein each of the channels cut through each disk take the configuration of a slot and wherein each slot comprises an inner surface wherein the inner surface of each slot is capable to be impregnated with a catalyst (figures 1-4, reference #5; figures 5-7, reference #29; figures 8 and 9, reference #57; figure 10, channels not labeled; column 1, lines 53-67).  It is noted that the recitation of impregnating the slot with a catalyst is directed to a functional limitation which does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Furthermore, the determination of a catalyst is based on the material worked upon which does not further limit an apparatus claim, and as recited in column 2, lines 53-67, the disc of Freeman is made of composite material, any of which could be considered a catalyst depending on the material worked upon.
Claim(s) 1, 2, 7-10, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sneeringer et al. (U.S. Patent No. 7,073,738).
Regarding claim 1, Sneeringer et al. discloses a stirrer (abstract; figure 1, reference #10) comprising:
at least one rotating disk (figures 1-9, reference #22) and a central shaft (figures 1 and 12, reference #24)  and means for rotating said central shaft (column 3, lines 18-20); 

Regarding the limitations in the preamble, reciting the purpose or intended use of the claim invention, it is noted that Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Regarding claim 2, Sneeringer et al. discloses wherein each of the at least one channels cut through the disk are cut non- perpendicularly through the disk (figures 1-5, reference #30; column 3, lines 56-65).
Regarding claims 7 and 8, Sneeringer et al. discloses a baffle comprising a conical structure (figures 1 and 12, reference #20).
Regarding claim 9, Sneeringer et al. discloses a mixer (abstract; figure 1, reference #10) comprising:
at least two rotating disks (figures 1-9, reference #22) and a central shaft (figures 1 and 12, reference #24)  and means for rotating said central shaft (column 3, lines 18-20); 
wherein each of the at least two rotating disks are mounted to the central shaft (figures 1 and 12, reference #22 and 24); said central shaft passing through the center of each of the at least two 

Regarding claim 10, Sneeringer et al. discloses wherein the channels cut through each disk are cut non- perpendicularly through the disk (figures 1-5, reference #30; column 3, lines 56-65).
Regarding claims 18 and 19, Sneeringer et al. discloses a baffle comprising a conical structure (figures 1 and 12, reference #20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman.
Regarding claim 3-6 and 11-17, Freeman discloses all the limitations as set forth above, but the reference does not explicitly disclose the exact alpha and beta angles and that they are unique, and that the channels are cut at varying distances from the central shaft.  Freeman teaches the openings may vary in size and shape and angle depending on the mixing needs of a particular material with the openings having two different angles that vary for helping to provide a pumping action for forcing material through the opening when the blade is in use (column 2, lines 1-10; column 3, lines 8-30).  Therefore, the mixing and pumping efficiency are variables than can be modified, among others, by varying the degree of each angle of the channel, and the size, shape and arrangement of the channels.  For that reason, the channel angles and arrangements, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the alpha and beta angles cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the alpha and beta angles and the channel arrangements in the apparatus of Freeman to obtain the desired mixing and pumping for a particular material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claims 3-6 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sneeringer et al.
Regarding claim 3-6 and 11-17, Sneeringer et al. discloses all the limitations as set forth above, but the reference does not explicitly disclose the exact alpha and beta angles and that they are unique, and that the channels are cut at varying distances from the central shaft.  Sneeringer et al. teaches the openings may vary in size, shape, and configuration depending on the mixing needs of a particular material such as solids being deagglomerated or dispersed and the viscosity of the liquid in which the dispersed solids are entrained, with the openings having different angles that vary for helping to enhance a pumping action of the discs (column 3, lines 34-38; column 3, lines 56-65).  Therefore, the mixing and pumping efficiency are variables than can be modified, among others, by varying the degree of each angle of the channel, and the size, shape and arrangement of the channels.  For that reason, the channel angles and arrangements, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the alpha and beta angles cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the alpha and beta angles and the channel arrangements in the apparatus of Sneeringer et al. to obtain the desired mixing and pumping for a particular material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. Applicant argues that Freeman and Sneeringer et al. fail to disclose the intended use of the channels of the disk are sized or arranged to allow for precise calculation and measurement of the flow through .
Applicant argues the alpha and beta angles are critical because they are critical components.  Examiner finds this argument unpersuasive.  Merely stating the alpha angle and the beta angles are critical components has nothing to do with the specific recited angle ranges being critical.  There is no rebuttal evidence of an unexpected result or consideration of criticality which would lead to a teaching into the art of a new unexpected and crucial choice of the bounded value of at least 45 degrees and less than 90 degrees for the alpha angle and plus or minus 30 degrees for the beta angle as the critical boundaries.  The specification does not show evidence that the chosen value outside the alpha and beta angle ranges would destroy the structure and operational function of the invention as a critical value.  Rather any angle outside those claimed ranges would go to the effect of metering the desired 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774